Order denying plaintiff’s motion for a new trial reversed upon the law and the facts, and motion granted, costs to abide the event. We are of opinion that the court committed prejudicial error in instructing the jury that they could only consider injuries to the leg, thigh, rib and shoulder, and that those were the only injuries which came as a result of the accident. Without considering the cause of plaintiff’s blindness, he should have been permitted to recover for the injuries to his face, nose, head and eye; but these were excluded by the court. We think also plaintiff’s attorney should have been permitted to reframe the hypothetical question propounded to Dr. Collins. Kelly, P. J., Manning, Young, Kapper and Lazansky, JJ., concur.